DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 3, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Hegstrom on April 6, 2022 and May 24, 2022.
The application has been amended as follows: 
As per Abstract
Examples described herein utilize multi-layer neural networks to decode encoded data (e.g., data encoded using one or more encoding techniques). The multi-layer neural networks include an encoder configured to encode input data using encoded bits in accordance with an encoding technique and to provide encoded input data, and a memory configured to receive the encoded input data from the encoder and configured to store the encoded input data. The multi-layer neural networks further include combiners configured to receive the encoded input data from the memory and further configured to combine the encoded input data among a set of predetermined weights. The combiners are further configured to provide encoded data with reduced noise, the noise introduced by the memory.

As per Claim 4
Claim 4, page 22, line 1, “The apparatus of claim 4” should read as “The apparatus of claim 3”.

Claim 4
The apparatus of claim [[4]] 3, wherein the first stage of combiners and second stage of combiners comprises a first plurality of multiplication/accumulation units, the first plurality of multiplication/accumulation units each configured to multiply at least one bit of the encoded input data with at least one of the set of predetermined weights and sum multiple weighted bits of the encoded input data.

As per Claim 5
Claim 5, page 23, line 1, “The apparatus of claim 5” should read as “The apparatus of claim 4”.

Claim 5
The apparatus of claim [[5]] 4, wherein the first stage of combiners further comprises a first plurality of table look-ups, the first plurality of table look-ups each configured to look-up at least one intermediate data value corresponding to an output of a respective one of the first plurality of multiplication/accumulation units based on at least one non-linear function.


As per Claim 13
Claim 13, page 24, lines 2-3, “the encoding technique” should read as “the particular encoding technique”.

Claim 13
The method of claim 11, wherein the encoded data with reduced noise is an estimate of the encoded data relative to output of an encoder associated with the encoding particular technique.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Gunduz (U.S. Patent Application Publication No. 2021/0351863 A1) discloses: An apparatus (communication system 300) comprising:
an encoder (encoder neural network 202) configured to encode input data using encoded bits in accordance with an encoding technique and to provide encoded input data (Paragraph [0196]: “The encoder neural network 202 and decoder neural network 204 of the joint source channel coding autoencoder 200 may be trained jointly to obtain a neural network capable of sufficiently reconstructing the information source 302.”
Paragraph [0188]: “However, the channel may have memory, which means that the output symbol at time i may depend on the channel inputs before time i as well, or the channel behaviour may change over time, for example, due to bursty noise. Typical digital communication systems use channel codes that are optimized for independent identically distributed (IID) channels.”
The Examiner finds the encoder neural network 202 use of channel codes that are optimized for independent identically distributed (IID) channels and received by communications channel 310 as disclosed in Gunduz teaches the claimed “encoder configured to encode input data using encoded bits in accordance with an encoding technique and to provide encoded input data”.);
a memory (communications channel 310) configured to receive the encoded input data from the encoder and configured to store the encoded input data (Paragraph [0188]: “However, the channel may have memory, which means that the output symbol at time i may depend on the channel inputs before time i as well, or the channel behaviour may change over time, for example, due to bursty noise. Typical digital communication systems use channel codes that are optimized for independent identically distributed (IID) channels.”
The Examiner finds the communications channel 310 having memory and receiving the encoded data from the encoder neural network 202 as disclosed in Gunduz teaches the claimed “memory configured to receive the encoded input data from the encoder and configured to store the encoded input data”.); and
combiners (decoder neural network 204) configured to receive the encoded input data from the memory (The Examiner finds the decoder neural network 204 receiving the encoded data from the communications channel 310 as illustrated in Figure 3 of Gunduz teaches the claimed “combiners configured to receive the encoded input data from the memory”.).
Cholleton (U.S. Patent No. 10,812,449 B1) discloses: provide encoded data with [increased] noise, the noise introduced by the [encoder] (10:21–29: “In a first method 600, the encoder may obtain, at 602, the latent representation z of the input domain name. Gaussian noise may then added, at 604, to the sampled latent vector. The resulting latent vector may be decoded, at 606, to obtain a domain name suggestion. This process may be repeated with a different noise vector to obtain more domain name suggestions. According to an embodiment, as more Gaussian noise is added, the more different the generated domain will be from the input.”
The Examiner finds the Gaussian noise being added by the encoder as disclosed in Cholleton teaches the claimed “provide encoded data with [increased] noise, the noise introduced by the [encoder]”.).

However, the Examiner finds Gunduz and Cholleton do not teach or suggest the claimed “apparatus comprising: an encoder configured to encode input data using encoded bits in accordance with an encoding technique and to provide encoded input data; a memory configured to receive the encoded input data from the encoder and configured to store the encoded input data; and combiners configured to receive the encoded input data from the memory and further configured to combine the encoded input data among a set of predetermined weights, wherein the combiners are further configured to provide encoded data with reduced noise, the noise introduced by the memory.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 11, the Examiner finds Gunduz and Cholleton do not teach or suggest the claimed “method comprising: passing known encoded data through noisy channels to provide known noisy encoded data, wherein the known encoded data is encoded with a particular encoding technique; receiving, at a computing device that comprises a neural network, signaling indicative of a set of encoded data pairs comprising the known encoded data; determining, for the neural network, a set of weights that modifies the known noisy encoded data using the signaling indicative of the set of encoded data pairs; transmitting signaling, from a memory of the computing device, indicative of data encoded with the particular encoding technique; modifying, at the neural network, the data encoded with the particular encoding technique using the set of weights to provide encoded data with reduced noise; and writing the encoded data with reduced noise to or reading the encoded data with reduced noise from a memory or storage medium of the computing device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 11 as allowable over the prior art.  

Regarding independent claim 17, the Examiner finds Gunduz and Cholleton do not teach or suggest the claimed “memory system comprising: memory cells configured to store encoded data associated with an encoding technique; output buffers configured to read selected portions of the encoded data from the memory cells and transmit corresponding output data, wherein, in transmitting the corresponding output data, noise is introduced into the output data; and a neural network configured to utilize initial weights selected based on encoded data pairs, the neural network configured to receive the output data and provide an estimate of encoded data with reduced noise, the noise introduced in transmitting the output data from the output buffers.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 17 as allowable over the prior art.  

	Claims 2-10, 12-16 and 18-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112